Allowable Subject Matter
Claims 1-5 and 8-15 allowed.
The following is an examiner’s statement of reasons for allowance:
The invention is directed towards channel station information (CSI) reporting where the wireless communication system comprises a first activated bandwidth part (BWP and a second deactivated/unactivated/unused BWP.  Applicant has amended deemed allowable subject matter to each of the independent claims 1, 12 and 15.  Updated search yields a new closest prior art, Kwak (US 2020/0228282) describing channel state reporting by individually configuring for the first BWP and the second BWP, in combination with Lee and Zhou used for last 103 rejection, fail to render each of independent claims’ complete features as a whole obvious.
a measurement is performed for the inactive BWP in a measurement gap of a CSI process for an active BWP between the first BWP and the second BWP (claim 7),
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Aiba (US 2019/0215130) describing CSI interference measurements + use of BWPs (fig. 6 & abstract), and Chung (US 2021/0203393) selecting BWP and reproting CSI (title & fig. 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469